                                                                                          FILED
                                                                                     IN OPEN COURT




                  IN THE UNITED STATES DISTRICT COURT FOR THJE
                                                                                        20 2020
                                                                               CLERK, U.8. DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA                         ALEXANDRIA, VIRGINIA


                                      Alexandria Division


 UNITED STATES OF AMERICA

                                                      No. l:20-cr-'23'7
 ONKURLAL                                             Count 1: Conspiracy to Commit Health
                                                      Care Fraud (18 U.S.C. §371)
        Defendant.



                                 CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

                                      General Allegations

       At all times material to this Criminal Information:

       1.     The defendant, ONKUR LAL,has been a licensed pharmacist in the

Commonwealth of Virginia since in and around July 2018.

       2.     From in and around 2013 to in and around 2015,LAL worked as a pharmacy

technician at both MEDEX PHARMACY("MEDEX")and MEDEX HEALTH PHARMACY

("MEDEX HEALTH"), which were both located in the Eastern District of Virginia.

       3.     From in and around 2015 and continuing through at least in and around July 2018,

LAL worked as a pharmacy intern at ROYAL CARE PHARMACY("ROYAL CARE"). Then,

from in and around July 2018 to in and around April 2019, LAL worked as a pharmacist at

ROYAL CARE.


       4.     Mohamed Abdalla("Abdalla") was a pharmacist licensed in the Commonwealth

of Virginia. Abdalla owned and operated ROYAL CARE,MEDEX,and MEDEX HEALTH.
         5.    Mohammed Tariq Amin("Amin") was a licensed pharmacy technician in the

Commonwealth of Virginia. From in and around January 2015 to in and around January 2016,

Amin served as a pharmacy technician at MEDEX HEALTH. From in and around January

2016 and continuing through at least on or about November 7, 2018, Amin served as ROYAL

CARE'S general manager. As the general manager, Amin was responsible for overseeing,

controlling, and managing the day-to-day operations ofthe pharmacy.

         6.    Medicare, Virginia Medicaid, Maryland Medicaid, and TRICARE are federal

health care programs funded directly, in whole or in part, by the United States Government, or a

state health care program, as defined by Title 42, United States Code, Section 1320a-7b(f).

Medicare, Virginia Medicaid, Maryland Medicaid, and TRICARE are also federal health care

programs as defined by Title 18, United States Code, Section 24(b).

         7.   "Compounding" a prescription is a practice in which a licensed pharmacist or

licensed physician combine mixed or altered ingredients of a drug or multiple drugs to create a

drug tailored to the needs of an individual patient where standard medications, approved by the

United States Food and Drug Administration("FDA")are unsuitable due to patient allergies,

intolerance to method of administration, or other uncommon factors. Compounded medications

are prescribed and mixed for specific patients with particular needs; they are not to be mixed and

marketed in bulk quantities. Compounded drugs are not FDA-approved. That is, the FDA does

not verify the safety, potency, effectiveness or manufacturing quality of compounded drugs.

         8.    In general, compounded drugs are far more expensive than drugs approved by the

FDA for the treatment of the same physical condition and are commonly reimbursed by Federal

health care programs and private insurance companies at a far higher rate than FDA-approved

drugs.
                                          COUNT ONE


                          {Conspiracy to Commit Health Care Fraud)

       9.      The General Allegations are re-alleged and incorporated by reference.

       10.     From a date unknown, but from at least in and around January 2014 and

continuing through at least in and around April 2019, in the Eastern District of Virginia and

elsewhere, LAL knowingly and willfully did combine, conspire, confederate and agree with

Mohamed Abdalla, Mohammed Tariq Amin, and others, both known and unknown,to

knowingly and willfully execute, and attempt to execute, a scheme and artifice to defraud health

care benefit programs affecting commerce, as defined in Title 18, United States Code, Section

24(b), including, but not limited to Medicare, Virginia Medicaid, Maryland Medicaid,

TRICARE,Anthem BlueCross BlueShield, CarePirst BlueCross BlueShield, Aetna, and United

Healthcare to obtain, by means of materially false and fraudulent pretenses, representations and

promises, money and property owned by, and under the custody and control of, said health care

benefit programs, in cormection with the delivery of and payment for health care benefits, items

and services, all in violation of Title 18, United States Code, Section 1347.

                                    Purpose ofthe Conspiracv

       11.     It was the purpose ofthe conspiracy for ONKUR LAL("LAL"), Mohamed

Abdalla("Abdalla"), Mohammed Tariq Amin("Amin")and their co-conspirators to unlawfully

enrich themselves.


                                    Wavs. Manner, and Means


       The ways, manners, and means by which LAL and members ofthe conspiracy sought to

achieve the purpose of the conspiracy included, but were not limited to, the following:
       12.     It was part ofthe conspiracy for co-conspirators to generate false prescriptions

using either their own names,the names of other pharmacy employees, or the names offriends

and family, for medications which they had no basis to believe were medically necessary and/or

which were not authorized by any licensed medical practitioner.

       13.     It was further part ofthe conspiracy that the co-conspirators billed health

insurance companies for prescriptions that were never filled for existing patients.

       14.     It was further part ofthe conspiracy that the co-conspirators billed patients' health

care benefits programs for numerous high cost medications that the co-conspirators knew the

patients did not need, were not prescribed, and/or never received.

       15.     It was further part ofthe conspiracy that the co-conspirators submitted false

invoices, under the names of other pharmacies,to circumvent audits conducted of ROYAL

CARE.


       16.     It was further part ofthe conspiracy that LAL and Amin fraudulently posed as

pharmacists by elevating their title and credentials within the pharmacy's prescription software

system.

        17.    It was further part of the conspiracy that LAL and Amin used the elevated titles to

verify prescriptions, which were then submitted to health care programs and pharmaceutical

suppliers for payment.

        18.    It was further part of the conspiracy that the co-conspirators caused the

submission offalse, fraudulent, and misleading claims for coupons intended to provide payment

benefits/assistance to patients who needed certain pharmaceutical products.
       19.     It was further part ofthe conspiracy that the co-conspirators created fictitious

patients in the system in order to fraudulently obtain payment for ROYAL CARE pursuant to the

coupon programs.


                                               Overt Acts


       In furtherance ofthe conspiracy, and to effect the objects thereof, LAL and his co-

conspirators committed overt acts in the Eastern District of Virginia and elsewhere, including,

but not limited to, the following:

       20.     On or about December 16,2018, in the Eastern District of Virginia, LAL wrote a

fraudulent prescription for himselffor an opioid antidote. LAL wrote on the prescription that a

known doctor prescribed the medication, which w£is not true. This prescription was then

fraudulently submitted for reimbursement from a health care benefit program.

       21.     From in and around January 2014 and continuing through at least in and around

March 2019,LAL,Abdalla, Amin,and others, generated false prescriptions using either their

own names,the names of other pharmacy employees, or the names offriends and family,for

medications that were not medically necessary and/or which were not authorized by a licensed

medical practitioner.

       22.     The co-conspirators were paid approximately $245,069.76 for this scheme for

prescriptions that were fraudulently billed.

       23.     From in and around January 2014 and continuing through at least in or around

April 2019, in the Eastern District of Virginia and elsewhere, LAL and the co-conspirators billed

heath care benefit programs for high-cost medications when the patients did not need the

prescriptions, the medications were not prescribed, and/or the patients never received the

medications.
       24.     The co-conspirators were paid approximately $4,876,688.96 for this scheme for

prescriptions that were fraudulently billed.

       25.     From in and around November 2015 to in and around October 2017, LAL and

Amin elevated their credentials from pharmacy technician to pharmacist, a license neither of

them held at the time in the Commonwealth of Virginia.

       26.     From in and around November 2015 to in and around October 2017, LAL and

Amin used their elevated pharmacist titles to verify prescriptions, which were then submitted to

health care benefit programs and pharmaceutical suppliers for payment.

       27.      From in and around November 2015 to in and around October 2017, health care

benefit programs paid approximately $10,196,878 to the co-conspirators, as a result ofLAL and

Amin fraudulently posing as pharmacists.

       28.     From in and around December 2015 to in or around November 2017, in the

Eastern District of Virginia and elsewhere, LAL and the co-conspirators causing the submission

offalse, fraudulent, and misleading claims for coupons intended to provide payment

benefits/assistance to patients who needed certain pharmaceutical products.

       29.     From in and around December 2015 to in or around November 2017, in the

Eastern District of Virginia and elsewhere, LAL and the co-conspirators created fictitious

patients in the RX30 system in order to fraudulently obtain payment for ROYAL CARE pursuant

to the coupon programs.

       (All in violation of Title 18, United States Code, Section 371)
                                  NOTICE OF FORFEITURE


       Defendant ONKUR LAL is hereby notified, pursuant to Federal Rule of Criminal

Procedure 32.2(a), that upon conviction ofthe single offense set forth in this Criminal

Information, he shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(7), any property,

real or personal, that constitutes or is derived, directly or indirectly, from gross proceeds

traceable to the violation.

       The assets subject to forfeiture include, but are not limited to, the following: a monetary

judgment in the amount of not less than $31,469.03, representing the proceeds the defendant

obtained from the scheme set forth in count one ofthis Criminal Information.

       Pursuant to 21 U.S.C. § 853(p), ONKUR LAL shall forfeit substitute property, if, by any

act or omission of ONKUR LAL,the property referenced above cannot be located upon the

exercise of due diligence; has been transferred, sold to, or deposited with a third party; has been

placed beyond the jurisdiction ofthe Court; has been substantially diminished in value; or has

been commingled with other property which cannot be divided without difficulty.

       (All in accordance with Title 18, United States Code, Sections 982(a)(7) and Fed. R.
        Crim. P. 32.2.)


                                               G.Zachary Terwilliger
                                               United States Attorney


                                        By:
                                               Carina A.^treHar
                                               Monika Moore
                                               Uzo Asonye
                                               Assistant United States Attorneys
